F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               JUN 25 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 LINCOLN A. SMITH,

               Plaintiff-Appellant,

 v.                                                  Case No. 96-4182

 JIMMIE LEE STEWART, Director, at                    (D.C. 94 CV 773 G)
 the Iron County/Utah State                          (District of Utah)
 Correctional Facility, individually; Lee
 Hulet, Lt. Inmate Discipline Hearing
 Officer, (I.D.H.O.),

               Defendants-Appellees.



                            ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has unanimously

determined that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Lincoln A. Smith, an inmate at the Utah State Prison, proceeding in forma

      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
pauperis, brought this pro se action under 42 U.S.C. § 1983 against officers and

employees at the Iron County/Utah State Correctional Facility. Mr. Smith,

alleged violations of the Fifth, Fourteenth, and Eighth Amendments arising from

the defendants’ administration of disciplinary proceedings against him. The

district court adopted the magistrate judge’s report and recommendations that (1)

defendants’ motion for summary judgment be granted; (2) Mr. Smith’s motion for

summary judgment be denied; and (3) his claims be dismissed. Mr. Smith appeals

and we affirm.

      “We review the district court’s grant of summary judgment de novo,

applying the same legal standard used by the district court pursuant to Fed. R.

Civ. P. 56(c).” Wolf v. Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir.

1995). Summary judgment is appropriate only if the uncontroverted material facts

establish that the moving party is entitled to judgment as a matter of law. See

Russillo v. Scarborough, 935 F.2d 1167, 1171 (10th Cir. 1991). We construe the

record in the light most favorable to the nonmoving party. See Wolf, 50 F.3d at

796. In addition, because Mr. Smith is proceeding pro se, we must construe his

pleadings liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      Mr. Smith received notice of a disciplinary hearing against him arising

from an incident involving his alleged disorderly conduct and his use of

derogatory language toward an officer at the Utah State Prison. Based upon that


                                         2
hearing, he claims that his due process rights were violated when he was unable

to present witnesses or gather evidence at the disciplinary hearing held at the Iron

County State Correctional Facility, to which he was being transferred. Mr. Smith

was found guilty of the alleged infractions and placed in punitive isolation

confinement for twenty days. He also claims that the nature of the resulting

punitive confinement violated his right to be free from cruel and unusual

punishment.

       The district court correctly concluded that under Sandin v. Conner, 515
U.S. 472, ___, 115 S. Ct. 2293, 2301 (1995), we must look to the nature of the

alleged deprivation to determine whether a liberty interest is implicated. As to

Mr. Smith’s placement in punitive isolation for twenty days, there is no evidence

that this confinement is the sort of “atypical, significant deprivation” that would

give rise to a liberty interest deserving of due process protection. Id. Nor is there

any indication that the disciplinary action “will inevitably affect the duration of

[Mr. Smith’s] sentence.” Id. at 2302. We agree that Mr. Smith’s punitive

isolation does not implicate a liberty interest that would entitle him to procedural

due process.

      Mr. Smith also claims that Sandin should not be applied retroactively, but

we have held otherwise. See Talley v. Hesse, 91 F.3d 1411, 1413 (10th Cir.

1996). Here, as in Talley, there is no evidence in this case that the “disciplinary


                                          3
action would . . . inevitably affect the duration of plaintiff’s sentence under state

parole regulations.” Id. Thus, Mr. Smith was entitled to no procedural due

process in this matter, and his Fifth and Fourteenth Amendment claims are

foreclosed.

      Similarly, Mr. Smith’s claim that his placement in punitive isolation

constituted cruel and unusual punishment is unsubstantiated. There is nothing in

the record suggesting that Mr. Smith’s segregation amounted to an Eighth

Amendment violation. See Rhodes v. Chapman, 452 U.S. 337, 345 (1981)

(holding that prison conditions constitute cruel and unusual punishment if they

involve “wanton and unnecessary infliction of pain [or if they are] grossly

disproportionate to the severity of the crime warranting imprisonment”).

      Accordingly, the judgment of the district court is AFFIRMED. The

mandate shall issue forthwith.



                                               Entered for the Court,



                                               Robert H. Henry
                                               Circuit Judge




                                           4